UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JANUARY 31, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-52747 NARNIA CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) Jindi Garden, Boyage, Xihu District, Hangzhou, Zhejiang, P.R. China (Address of principal executive offices, including zip code.) (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [X] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [ ] Accelerated Filer [ ] Non-accelerated Filer [ ] Smaller Reporting Company [X] (do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [X] NO [ ] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 162,729,000 as of March 13,2012. PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The financial statements of Narnia Corp. (the “company”), included herein were prepared, without audit, pursuant to rules and regulations of the Securities and Exchange Commission. Because certain information and notes normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America were condensed or omitted pursuant to such rules and regulations, these financial statements should be read in conjunction with the financial statements and notes thereto included in the audited financial statements of our company as included in our company’s Form 10-K for the year ended April 30, 2011. Narnia Corp. (An Exploration Stage Company) Unaudited Financial Statements INDEX Balance Sheets F-1 Statements of Operations F-2 Statements of Cash Flows F-3 Notes to the Financial Statements F-4 2 Narnia Corp. (formerly China Forest Energy Corp.) (An Exploration Stage Company) Balance Sheets (Unaudited) January 31, 2012 April 30, 2011 ASSETS Current assets Cash $ 298 $ 578 Prepaid expenses - 3,500 Total assets $ 298 $ 4,078 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued liabilities $ 16,766 $ 1,817 Notes payable 38,500 28,500 Advances from related party 21,000 21,000 Total liabilities 76,266 51,317 Commitments and contingencies - - Stockholders' deficit Preferred stock, $0.00001 par value; 100,000,000 shares authorized, none issued and outstanding Common stock, $0.00001 par value; 400,000,000 shares authorized, 162,729,000 issued and outstanding 1,627 1,627 Additional paid-in capital 182,073 172,737 Deficit accumulated during the exploration stage (259,668) (221,603) Total stockholders' deficit (75,968) (47,239) Total liabilities and stockholders' deficit $ 298 $ 4,078 The accompanying notes are an integral part of these financial statements. F-1 Narnia Corp. (formerly China Forest Energy Corp.) (An Exploration Stage Company) Statements of Operations (Unaudited) For the Three Months Ended January 31, 2012 For the Three Months Ended January 31, 2011 For the Nine Months Ended January 31, 2012 For the Nine Months Ended January 31, 2011 From January 26, 2006 (inception) to January 31, 2012 Operating expenses: General and administrative $ 14,579 $ 10,034 $ 35,479 $ 20,602 $ 252,932 Impairment of mineral property costs - 3,500 Operating loss (14,579) (10,034) (35,479) (20,602) (256,432) Interest expense 970 - 2,586 - 3,236 Net loss $ (15,549) $ (10,034) $ (38,065) $ (20,602) $ (259,668) Net loss per share - basic and diluted $ (0.00) $ (0.00) $ (0.00) $ (0.00) Weighted average number of common shares outstanding - basic and diluted 162,729,000 162,729,000 162,729,000 162,729,000 The accompanying notes are an integral part of these financial statements. F-2 Narnia Corp. (formerly China Forest Energy Corp.) (An Exploration Stage Company) Statements of Cash Flows (Unaudited) For the Nine Months Ended January 31, 2012 For the Nine Months Ended January 31, 2011 From January 26, 2006 (inception) to January 31, 2012 Cash Flows from Operating Activities Net loss $ (38,065) $ (20,602) $ (259,668) Adjustments to reconcile net loss to net cash used in operating activities: - Impairment of mineral property costs - - 3,500 - Donated services 4,500 4,500 36,000 - Donated rent 2,250 2,250 18,000 - Imputed interest 2,586 - 3,236 Changes in operating assets and liabilities: - Prepaid expenses 3,500 (7,000) - - Accounts payable and accrued liabilities 14,949 1,005 16,766 Net cash used in operating activities (10,280) (19,847) (182,166) Cash Flows from Investing Activities Purchase of mineral property - - (3,500) Net cash used in investing activities - - (3,500) Cash Flows from Financing Activities Advances from related party - 23,565 46,554 Proceeds from notes payable 10,000 - 38,500 Proceeds from sales of common stock - - 100,910 Net cash provided by financing activities 10,000 23,565 185,964 Net increase (decrease) in cash (280) 3,718 298 Cash, beginning of period 578 1,982 - Cash, end of period $ 298 $ 5,700 $ 298 Supplemental information: Interest paid $ - $ - $ - Income taxes paid $ - $ - $ - Non-cash investing and financing activities: Capital contribution of shareholder loan $ - $ - $ 25,554 The accompanying notes are an integral part of these financial statements. F-3 Narnia Corp. (Formerly China Forest Energy Corp.) (An Exploration Stage Company) Notes to Financial Statements (Unaudited) NOTE 1 – NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Narnia Corp. (the “Company”) was incorporated in the State of Nevada on January 26, 2006. The Company is an Exploration Stage Company. The Company’s principal business is the acquisition, exploration and development of mineral properties. On December 16, 2010, the Company filed articles of merger with its wholly-owned subsidiary to change the Company’s name to China Forest Energy Corp. and filed a certificate of change with the Nevada Secretary of State to give effect to a forward split of the Company’s authorized and issued and outstanding shares of common stock on a nine (9) new for one (1) old basis. Upon effect of the forward stock split, the authorized capital increased from 100,000,000 to 900,000,000 shares of common stock and, correspondingly, the issued and outstanding increased from 2,009,000 to 18,081,000 shares of common stock, with a par value of $0.00001. The Company’s preferred stock was unaffected as a result of the forward split. The Company’s financial statements have been retroactively restated to incorporate the effect of the forward split. On January 12, 2011, the Company entered intoa share exchange agreement with Zhejiang Forest Bamboo Tec Co., Ltd. a People’s Republic of China corporation and Forest Energy Co., Ltd., a British Virgin Islands corporation. Forest Energy Co., Ltd. is the registered and beneficial owner of all of the issued and outstanding common shares of Sinoport Enterprises Limited, a British Virgin Islands corporation (“Sinoport”); Sinoport is the sole owner of all share capital of USCNHK Group Limited, a Hong Kong corporation, (“USCNHK”), and USCNHK is the owner of 95%, or 76,000,000 shares, of the share capital of Zhejiang Forest Bamboo Tec Co., Ltd. The Company has agreed to issue 15,919,000 common shares to the Forest Energy Co., Ltd.’s Shareholder as consideration for the purchase of 50,000 common shares of Zhejiang Forest Bamboo Tec Co., Ltd. Upon closing of the share exchange, Yongfu Zhu, one of the Company’s current officers and directors, will cancel 9,000,000 shares of the Company’s common stock held in his name and the Company will have no more than 25,000,000 shares of common stock issued and outstanding. As of November 22, 2011, this share exchange agreement was terminated . There were no early termination penalties associated with the termination of the above agreement. Effective January 25, 2012, the Company changed its name from China Forest Energy Corp. to Narnia Corp. and effected a 1:9 forward split of its issued and outstanding shares of common stock.As a result, the Company’s issued and outstanding shares of common stock increased from 18,081,000 shares of common stock to 162,729,000 shares of common stock on that date, par value of $0.00001. The Company’s financial statements have been retroactively restated to incorporate the effect of the forward split. Also effective January 25, 2012, the Company’s authorized capital decreased from 900,000,000 shares of common stock to 400,000,000 shares of common stock, par value of $0.00001. The Company’s preferred stock will remain unchanged. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation These financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in U.S. dollars. The Company’s fiscal year-end is April 30. Interim Financial Statements The interim unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Securities and Exchange Commission (“SEC”) Form 10-Q. They do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. Therefore, these financial statements should be read in conjunction with the Company’s audited financial statements and notes thereto for the year ended April 30, 2011, included in the Company’s Annual Report on Form 10-K filed on August 4, 2011 with the SEC. The financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in the opinion of management, are necessary to present fairly the Company’s financial position at January 31, 2012 and atApril 30, 2011, and the results of its operations and cash flows for the nine months ended January 31, 2012 and 2011. The results of operations for the nine months ended January 31, 2012 are not necessarily indicative of the results to be expected for future quarters or the full year. F-4 Narnia Corp. (Formerly China Forest Energy Corp.) (An Exploration Stage Company) Notes to Financial Statements (Unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES, CONTINUED Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The Company regularly evaluates estimates and assumptions related to donated expenses and deferred income tax asset valuation allowances. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. Earnings (Loss) Per Share The Company computes earnings (loss) per share (“EPS”) in accordance with Accounting Standards Codification (“ASC”) 260, "Earnings per Share". Basic EPS is computed by dividing earnings (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method for options and warrants and the if-converted method for convertible preferred stock and convertible debt. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive. In periods where losses are reported, the weighted-average number of common shares outstanding excludes common stock equivalents, because their inclusion would be anti-dilutive.At January 31, 2012 and 2011, there were no potentially dilutive shares outstanding. Cash and Cash Equivalents The Company considers all highly liquid instruments with a maturity of three months or less at the time of issuance to be cash equivalents. Foreign Currency Translation The Company’s functional and reporting currency is the United States dollar. Occasional transactions may occur in a foreign currency. Monetary assets and liabilities denominated in foreign currencies are translated using the exchange rate prevailing at the balance sheet date. Non-monetary assets and liabilities denominated in foreign currencies are translated at rates of exchange in effect at the date of the transaction. Average monthly rates are used to translate revenues and expenses. Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income. No material foreign currency transactions occurred for the periods presented in the financial statements. Income Taxes Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amounts expected to be realized. Subsequent Events The Company has evaluated subsequent events through the filing date of this Form 10-Q and has determined that there were no subsequent events to recognize or disclose in these financial statements. F-5 Narnia Corp. (Formerly China Forest Energy Corp.) (An Exploration Stage Company) Notes to Financial Statements (Unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES, CONTINUED Recent Accounting Pronouncements The Company does not expect the adoption of any other recently issued accounting pronouncements to have a significant effect on its financial position or results of operations. NOTE 3 – GOING CONCERN These financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. Since inception, the Company has not generated revenues and has not paid any dividends and is unlikely to either pay dividends or generate revenues in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing, the Company’s success in acquiring interests in properties that have economically recoverable reserves, and the attainment of profitable operations. Asof January 31, 2012 , t he Company has a working capital deficit, generated no revenues since inception, and has an accumulated deficit totaling $259,668 since inception. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. T hese financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. NOTE 4 – RELATED PARTY TRANSACTIONS As of January 31, 2012 and April 30, 2011, the Company was indebted to a current director, the current CFO, Treasurer and Secretary of the Company in the amount of $21,000 and $21,000, respectively, representing cash advances and expenses paid on behalf of the Company. The balances consist of advances that are non-interest bearing, unsecured and due on demand. During the three months ended January 31, 2012 and 2011, the Company recognized $750 and $750, respectively, for donated rent and $1,500 and $1,500, respectively, for donated services of its principal executive . During the nine months ended January 31, 2012 and 2011, the Company recognized $2,250 and $2,250, respectively, for donated rent and $4,500 and $4,500, respectively, for donated services. These amounts were charged to operations and recorded as additional paid-in capital. F-6 Narnia Corp. (Formerly China Forest Energy Corp.) (An Exploration Stage Company) Notes to Financial Statements (Unaudited) NOTE 5 – NOTE PAYABLE On December 20, 2010, the Company obtained a loan with a principal balance $16,565 from an unrelated party. The loan is non-interest bearing, unsecured and due on demand. On April 1, 2011, the Company obtained a loan with a principal balance of $4,500 from an unrelated party. The loan is non-interest bearing, unsecured and due on demand. On April 13, 2011, the Company obtained a loan with a principal balance of $4,435 from an unrelated party. The loan is non-interest bearing, unsecured and due on demand. On April 30, 2011, the Company obtained a loan with a principal balance of $3,000 from an unrelated party. The loan is non-interest bearing, unsecured and due on demand. On August 15, 2011, the Company obtained a loan with a principal balance of $5,000 from an unrelated party. The loan is non-interest bearing, unsecured and due on demand. On September 9, 2011, the Company obtained a loan with a principal balance of $5,000 from an unrelated party. The loan is non-interest bearing, unsecured and due on demand. As of January 31, 2012 and April 30, 2011, the Company had non-interest bearing loans totaling $38,500 and $28,500, respectively. These loans are unsecured and due on demand. During the three months ended January 31, 2012, the Company recorded imputed interest in the amount of $970 on these non-interest bearing loans and recorded as additional paid-in capital. During the nine months ended January 31, 2012, the Company recorded imputed interest in the amount of $2,586 on these non-interest bearing loans and recorded as additional paid-in capital. F-7 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FORWARD-LOOKING STATEMENTS This quarterly report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this quarterly report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the common shares in our capital stock. As used in this current report and unless otherwise indicated, the terms “we”, “us”, “our” and “our company” mean Narnia Corp., unless otherwise stated. General Overview We were incorporated in Nevada on January 26, 2006 under the name Henix Resources, Inc. On December 16, 2010, we changed our name to China Forest Energy Corp. by way of a merger with our wholly-owned subsidiary China Forest Energy Corp. which was formed for the sole purpose of the change of name. In addition to our change of name, we effected a 1 for 9 forward split of our authorized and issued and outstanding common shares. Upon effect of the forward stock split, our authorized capital increased from 100,000,000 to 900,000,000 shares of common stock and, correspondingly, our issued and outstanding shares increased from 2,009,000 to 18,081,000 shares of common stock, with a par value of $0.00001. Our preferred stock was unaffected as a result of the forward split. Effective January 25, 2012, we changed our name to Narnia Corp. In addition, we effected a 1-for-9 forward stock split of our issued and outstanding common shares. Upon effect of the forward stock split our issued and outstanding shares increased from 18,081,000 to 162,729,000 shares of common stock. Also effectiveJanuary 25, 2012, our authorized capital decreased from 900,000,000 shares of common stock to 400,000,000 shares of common stock, with a par value of $0.00001. Our preferred shares remain unchanged. Our principal business address is Jindi Garden, Boyage, Xihu District, Hangzhou, Zhejiang, China. Our telephone number is 011-86-1358-841-1118. Current Business We are an exploration stage company in the business of the acquisition and exploration of mineral properties. As at the date of this quarterly report, we do not own or have any rights to any mineral property. 3 On January 12, 2011, we entered into share exchange agreement with Zhejiang Forest Bamboo Tec Co., Ltd. a People’s Republic of China corporation and Forest Energy Co., Ltd., a British Virgin Islands corporation. Forest Energy Co., Ltd. is the registered and beneficial owner of all of the issued and outstanding common shares in the capital of Sinoport Enterprises Limited, a British Virgin Islands corporation. Sinoport is the sole owner of all share capital of USCNHK Group Limited, a Hong Kong corporation and USCNHK is the owner of 95%, or 76,000,000 shares, of the share capital of Zhejiang Forest Bamboo Tec Co., Ltd. Our company agreed to issue 15,919,000 common shares to the Forest Energy Co., Ltd.’s shareholder as consideration for the purchase of 50,000 common shares of Zhejiang Forest Bamboo Tec Co., Ltd. Upon closing of the share exchange, Yongfu Zhu, one of our current officers and directors, would cancel 9,000,000 shares of our common stock held in his name and we would have no more than 25,000,000 shares of common stock issued and outstanding. As of November 22, 2011, the share exchange agreement was terminated. Since we were not able to close the share exchange agreement, we will continue with our original plan of acquisition and exploration of mineral properties. This business is further described below. Plan of Operation We are a start-up, exploration-stage mining corporation and have not yet generated or realized any revenues from our business operations. We raised $100,900 from our public offering and issued 1,000,900 common shares at $0.10 per share on November 16, 2006. We believe that further financing (either debt or equity financing) is required for us to acquire other mineral properties. We intend to acquire other mineral properties; however, no acquisition has been materialized as of this report. We are not going to buy or sell any plant or significant equipment during the next twelve months. Our exploration target is to find properties containing gold. Our success depends upon finding mineralized material from such acquired properties. This includes a determination by our consultant if the property contains reserves. Although we successfully raised capital in 2006, we must find and acquire other mineral properties for further exploration. We currently do not own or have a right to explore any property. We have not identified any properties for exploration. Our plan is to acquire an option on a property and prospect for gold in China. Our target is mineralized material. Our success depends upon finding mineralized material. Mineralized material is a mineralized body which has been delineated by appropriate spaced drilling or underground sampling to support sufficient tonnage and average grade of metals to justify removal. If we do not find mineralized material or we cannot remove mineralized material, either because we do not have the money to do it or because it is not economically feasible to do it, we will cease operations. In addition, we do not have enough money to complete the exploration of any property. We will try to raise additional funds from a public offering, a private placement or loans. At the present time, we have not made any plans to raise additional money and there is no assurance that we would be able to raise additional money in the future. If we need additional money and cannot raise it, we will have to suspend or cease operations. After we acquire a property, we must conduct exploration to determine what amount of minerals, if any, exist on the properties and if any minerals which are found can be economically extracted and profitably processed. There is no assurance that we will ever acquire or an option on a property. We intend to seek out raw undeveloped property by retaining the services of a professional mining geologist to be selected. As of the date of this report, we have not selected a geologist. Our properties will in all likelihood be undeveloped raw land. That is because raw undeveloped land is much cheaper than purchasing an existing developed property. A developed property is one with a defined ore body. Thereafter, exploration will be initiated. We do not know if we will find mineralized material. 4 Our exploration program is designed to economically explore any property we may obtain. Again, at the present time we do not own any interest in any properties. We do not claim to have any minerals or reserves whatsoever. We intend to implement an exploration program which consists of rock sampling. Rock sampling is the collection of a series of small chips over a measured distance, which is then submitted for a chemical analysis, usually to determine the metallic content over the sampled interval, a pre-determined grid laid out on the property. If the rock sampling is successful, then further work by way of a controlled source magnetotelluric survey may be in order. This is an electromagnetic method used to map the variation of the Earth's resistivity (the resistance of the earth to conduct electricity) by measuring naturally occurring electric and magnetic fields at the Earth's surface. This process gives an indication of where drilling locations may be warranted. If drilling were to be indicated, then our first choice would be reverse circulation drilling. This is a less expensive form of drilling that does not allow for the recovery of a tube or core of rock. The material is brought up from depth as a series of small chips of rock that are then bagged and sent in for analysis. This is a quicker and cheaper method of drilling, but does not necessarily give one as much information about the underlying rocks. If warranted, core sampling would follow this stage. Core sampling is the process of drilling holes to a depth of up to 1,400 feet in order to extract samples of earth. Our mining engineer will determine where drilling will occur on the property. As of the date of this registration statement, we have not retained the services of any mining engineers, and would not entertain doing so until an appropriate property has been secured. The drill samples will be tested to determine if mineralized material is located on the property. Based upon the tests of the drill samples, we will determine if we will terminate operations; proceed with additional exploration of the property; or develop the property. Our current financial condition is designed to only fund the costs of rock sampling and testing. Our plan of operation, time frames involved and costs are as follows: Item or Activity Cost Property Acquisition $ 10,000 Consulting Service $ 5,000 Surface Sampling & Geochemical Analysis $ 15,000 Mobilization/Demobilization Contractor $ 12,000 Dozer, Grader, Backhoe, ATV $ 12,000 Reclamation/Bond $ 3,000 Field Supplies $ 300 Travel Expenses $ 3,000 We will allocate $10,000 for the securing of one property in China. We have not selected a property at this time. We intend to secure a property within the next twelve months, the cost of which should not exceed $10,000. Exploration expenditures consist of fees to be paid for consulting services connected with exploration, the cost of rock sampling (the collection of a series of small chips over a measured distance, which is then submitted for a chemical analysis, usually to determine the metallic content over the sampled interval, a pre-determined location(s) on the property), and cost of analyzing these samples. Since we do not own an interest in any properties, we have not begun exploration. Consulting fees will not be paid except on an as needed basis and should not exceed $5,000 for the next 12 months. We cannot be more specific about the application of proceeds for exploration, because we do not know what we will find. We will allocate a range of money for exploration. That is because we do not know how much will ultimately be needed for exploration. If our initial exploration proves positive results, we will expand the exploration activities to include reverse circulation drilling. This is a less expensive form of drilling that does not allow for the recovery of a tube or core of rock. The material is brought up from depth as a series of small chips of rock that are then bagged and sent in for analysis. This is a quicker and cheaper method of drilling, but does not necessarily give one as much information about the underlying rocks. If warranted, core drilling would follow this stage. 5 If we discover significant quantities of mineralized material, we will begin technical and economic feasibility studies to determine if we have reserves. Only if we have reserves will we consider developing the property. Once we have secured a property, and if through early stage exploration we find mineralized material and it is feasible to expand the exploration program, we will attempt to raise additional money through a subsequent private placement, public offering or through loans. If we do not raise all of the money we need, we will have to find alternative sources of funding, like a public offering, a private placement of securities, or loans from our officers or others. We have discussed this matter with our officers and directors, however, our officers and directors are unwilling to make any commitment to loan us any significant amounts of money at this time. At the present time, we have not made any arrangements to raise additional cash. If we need additional cash and cannot raise it we will either have to suspend operations until we do raise the cash, or cease operations entirely. We will be conducting research in the form of exploration of the property we intend to secure. We are not going to buy or sell any plant or significant equipment during the next twelve months. We will not buy any equipment until we have located a body of minerals and we have determined they are economical to extract from the land. The breakdown of estimated times and dollars was made in consultation with mining engineers in China. We do not intend to interest other companies in the property if we find mineralized materials. We intend to try to develop the reserves ourselves. If we are unable to complete exploration because we do not have enough money, we will cease operations until we raise more money. If we cannot or do not raise more money, we will cease operations. If we cease operations, we don't know what we will do and we don't have any plans to do anything else. We cannot provide a more detailed discussion of how our exploration program will work and what we expect will be our likelihood of success. That is because we do not own an interest in a property. We may or may not find any mineralized material. We hope we do, but it is impossible to predict the likelihood of such an event. We do not have a projection of future revenues for our company because we have not located an ore body yet and as such it is impossible to project future revenues. Limited Operating History There is limited historical financial information about us upon which to base an evaluation of our performance. We are an exploration-stage corporation and have not generated any revenues from operations. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources, possible delays in the exploration of our properties, and possible cost overruns due to price and cost increases in services. To become profitable and competitive, we must find and acquire other mineral properties and conduct more comprehensive research and exploration of such properties before we start production of any minerals we may find. Results of Operations We have not generated any revenue since inception and are dependent upon obtaining financing to pursue our business activities. For these reasons, our auditors believe that there is substantial doubt that we will be able to continue as a going concern. 6 Our operating results for the three and nine month periods ended January 31, 2012 and 2011 and the changes between those periods for the respective items are summarized as follows: Three Month Period Ended January 31, Three Month Period Ended January 31, Nine Month Period Ended January 31, Nine Month Period Ended January 31, Period from January 26, 2006 (Inception) to January 31, Revenue $ Nil $ Nil $ Nil $ Nil $ Nil General and Administrative $ 14,579 $ 10,034 $ 35,479 $ 20,602 $ 252,932 Impairment of mineral property costs $ Nil $ Nil $ Nil $ Nil $ 3,500 Interest expense $ 970 $ Nil $ 2,586 $ Nil $ 3,236 Net loss $ (15,549) $ (10,034) $ (38,065) $ (20,602) $ (259,668) For the three-month period ended January 31, 2012 and 2011, our company reported revenues of $Nil, and $Nil, respectively. For the three months ended January 31, 2012, total expenses were $14,579, a $4,545, or 45%, increase from the $10,034 reported for the same period in 2011. Approximately $4,500 of this increase is attributable to an increase in filing fees, legal fees and professional fees. For the nine-month period ended January 31, 2012 and 2011, our company reported revenues of $Nil, and $Nil, respectively. For the nine months ended January 31, 2011, total expenses were $35,479, a $14,877, or 72%, increase from the $20,602 reported for the same period in 2011. Approximately $6,600 of this increase is attributable to an increase in filing fees, $3,000 of this increase is attributable to an increase in legal fees and $5,000 of this increase is attributable to an increase in professional fees. Total expenses reported for the three and nine-month periods ended January 31, 2012 and 2011 primarily represent expenses incurred for general administration, rent, travel, filing fees, professional services, bank service charges and interest. Shareholders of our company have been making advances to our company for the payment of operating expense; they have agreed to continue providing capital for ongoing operations, until such time as our company can generate revenues from commercial operations or increase capital through various financing arrangements. Liquidity and Capital Resources Working Capital At January 31, 2012 At
